Citation Nr: 0621952	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-04 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for severe dysplasia of 
the cervix, claimed as cancer of the uterus.

2.  Entitlement to an increased rating for post-operative 
internal derangement of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from October 1983 to 
January 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Board first considered the veteran's appeal in July 2004 and 
remanded the matter for additional development of the medical 
record.  The RO performed all requested development and 
properly returned the appeal for further appellate 
consideration.

During the course of this appeal, the RO granted entitlement 
to service connection for carpal tunnel syndrome of the right 
wrist and for headaches.  As such, those claims are no longer 
on appeal.  Additionally, the Board notes that it denied the 
veteran's claim of entitlement to a rating higher than 30 
percent for a digestive system disorder in its July 2004 
decision.  In November 2004, however, the veteran submitted a 
letter outlining her continued symptoms of that disorder.  
Because the issue is no longer before the Board for 
adjudication, it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a current disability associated 
with severe dysplasia of the cervix that began during service 
or as a consequence of active service.

3.  The veteran has at no time been diagnosed as having 
cancer of the uterus.

4.  The veteran has degenerative arthritis of the left knee 
with limited flexion to 100 degrees; she maintains full 
extension of the left knee.

5.  The veteran has slight impairment of the left knee 
manifest by lateral instability.


CONCLUSIONS OF LAW

1.  Severe dysplasia of the cervix, claimed as cancer of the 
uterus, was not incurred in or aggravated by active service 
nor is it presumed to have been incurred during service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Criteria for a rating higher than 10 percent for post-
operative internal derangement of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2005).

3.  Criteria for a rating higher than 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003 and 5260 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in June 2001, August 2003, and July 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete her claims, including what part 
of that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced in this case as one of her claims is for 
entitlement to service connection and she was given specific 
notice with respect to the elements of a basic service-
connection claim and cannot be prejudiced by not receiving 
notice of downstream issues that are not reached by a denial 
of the underlying benefit; the other claim is for an 
increased rating and she was given notice as to those 
elements of a service-connection claim relevant to an 
increased rating claim and again cannot be prejudiced by not 
receiving notice of downstream issues not reached by a denial 
of the increase in rating.  Accordingly, the Board finds that 
VA met its duty to notify the veteran of her rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decision was pending at the time 
the VCAA was enacted and, as such, notice prior to that 
decision was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is based 
and the Board specifically finds that the veteran was not 
prejudiced by the post-AOJ decision notice because she was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate her claims.  Furthermore, 
a Supplemental Statement of the Case was issued in February 
2006, making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though she declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Service Connection

The veteran contends that she developed cancer of the uterus 
within one year of her discharge from service and, thus, 
requests the grant of service connection on a presumptive 
basis under 38 C.F.R. §§ 3.307 and 3.309.  She does not 
report any current disability related to an alleged 1989 
diagnosis of cancer, nor has she identified any medical 
evidence containing a diagnosis of cancer.  The veteran does 
not contend that she experienced any symptoms related to a 
disability of the uterus and/or cervix during service.

The veteran's service medical records do not include any 
complaints of or diagnosis of cancer of the uterus and/or a 
disability of the cervix.  She had one normal pregnancy and 
delivered her child vaginally without incident.  The veteran 
was discharged from active service in January 1989 without a 
diagnosed gynecologic disability.

Post-service treatment records show that the veteran had an 
abnormal PAP smear in August 1989, identified as Class III.  
She was retested and determined to have a borderline Class 
II-Class III PAP smear and was treated for an infection with 
medication and creams.  In October 1991, it was recommended 
that she undergo cryosurgery for dysplasia of the cervix.  
She underwent the freezing of the abnormal cells on her 
cervix in December 1991, and had a normal PAP smear in March 
1992.  In April 1992, there was no report of complaints and 
the veteran was noted to be doing well.  There is no evidence 
of further treatment required for dysplasia of the cervix 
since 1991.

The veteran underwent VA gynecologic examination in June 
2001, and the examiner thoroughly reviewed the veteran's 
service medical records and post-service treatment records in 
conjunction with an interview of the veteran.  The examiner 
noted that it was a misnomer to say that the veteran had 
cancer of the uterus and the medical evidence clearly showed 
the diagnosis as severe dysplasia of the cervix.  The 
examiner reported that there was no evidence of the veteran 
ever having invasive cancer of the uterus and there was no 
finding of current disability.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted on a presumptive 
basis for certain chronic disabilities if they are shown to 
manifest within one year of discharge from service.  See 
38 C.F.R. §§ 3.307, 3.309(a).  Absent a disease or injury 
incurred during service, the basic compensation statutes 
cannot be satisfied.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001). 

Given the evidence as outlined above, the Board finds that 
the veteran does not have a current disability for which 
compensation may be granted.  The evidence clearly shows 
that the veteran had severe dysplasia of the cervix that was 
found within one year of discharge from service and it was 
treated and resolved without residual disability.  Dysplasia 
is not a chronic disability and the veteran is not shown to 
have experienced any symptoms of that disorder during 
service.  As such, service connection for dysplasia of the 
cervix is denied on a direct basis.  Because there is no 
evidence of the veteran having ever been diagnosed as having 
cancer of the uterus to consider whether a chronic disease 
manifest within one year of discharge from service to 
warrant entitlement to service connection on a presumptive 
basis, the claim is denied.

Increased Rating

The veteran contends that her left knee instability is more 
severe than evaluated.  She relates having pain on a periodic 
basis depending on her activities, and having to wear a brace 
on her left knee for stability. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's left knee is currently assigned a 10 percent 
rating for instability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, and a separate 10 percent rating for limitation of 
motion caused by arthritic pain under Diagnostic Codes 5003 
and 5260, also found at 38 C.F.R. § 4.71a.  The Board notes 
that when rating a knee disability under Diagnostic Code 
5257, a separate rating may be assigned under Diagnostic Code 
5003 when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  In order for a separate rating 
to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

Diagnostic Code 5257 allows for the assignment of ratings for 
impairments of the knee when there is evidence of recurrent 
subluxation or lateral instability.  Specifically, a 10 
percent rating is assigned when there is slight disability, a 
20 percent rating is assigned when there is moderate 
disability, and a 30 percent rating is assigned when there is 
evidence of severe disability.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 sets forth criteria for rating knee 
disabilities based on limitation of flexion.  In order for a 
compensable rating to be assigned, there must be evidence of 
flexion limited to 45 degrees.  38 C.F.R. §§ 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  The Court interpreted these regulations 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain and lack of endurance have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The veteran requested an increase in her disability rating in 
January 1997.  She underwent VA examination in September 1997 
and was found to have full extension of the knee and flexion 
to 120 degrees without any complaints of pain or discomfort.  
X-rays showed degenerative changes and there was tenderness 
to palpation of the medial and lateral joint spaces without 
any evidence of muscle atrophy or wasting.  The examiner 
diagnosed chondromalacia and degenerative joint disease.

Treatment records show only minimal complaints of knee pain, 
one time being in September 1998 when the veteran slipped in 
water.  She had pain and swelling over the patella with 
flexion limited to 60 degrees.  Subsequent treatment records 
do not show treatment on a regular basis for knee pain and/or 
limitation and there is no suggestion in the record that the 
limited flexion following the September 1998 injury remained 
beyond recovery from that incident.

The veteran underwent VA examination in July 2001 and 
complained of pain in the knee, occasional locking, and 
lateral subluxation.  She stated that her most painful times 
were when rising from a seated position.  Upon examination, 
the veteran again had a normal range of motion without 
complaints of discomfort.  The diagnoses were chronic 
subluxation and degenerative joint disease.

In January 2006, the veteran presented for VA examination 
with complaints of pain, stiffness, popping, and locking of 
the left knee.  She related wearing a brace for stability and 
noted that she continued to have a desk job that she could 
perform without limitation.  The veteran described having 
pain and stiffness with activities and changes in the weather 
and related having no serious flare-ups.  There was no 
evidence of recurrent subluxation, but there was again 
tenderness along the medial joint line.  The veteran had full 
extension and flexion to 110 degrees with pain beginning at 
100 degrees; her motion was slow and guarded due to pain.  It 
was noted that stress led to minimal lateral instability.  X-
rays showed early degenerative changes and the examiner 
diagnosed post-operative and degenerative arthritis of the 
left knee.

Given the evidence as outlined above, the Board finds that 
the assignment of separate ratings for limitation of motion 
and lateral instability are appropriate as there are definite 
findings relative to each limitation as separate 
disabilities.  The evidence does not, however, support 
assignment of higher than the currently assigned 10 percent 
for each disability.  The veteran does not require treatment 
on a regular basis and relates using Motrin for pain as 
needed; there is evidence of one fall in 1998, but it was not 
attributed to the knee giving-way and there is no suggestion 
that the veteran experiences falls due to instability of the 
knee; she maintains flexion to 100 degrees without pain and 
full extension of the knee.  Although the Board appreciates 
the veteran's assertion that her disability has increased in 
severity, the medical evidence shows that she has only slight 
impairment of the knee manifest by lateral instability and a 
noncompensable level of limited motion.  The evidence does 
not show the presence of moderate impairment of the knee due 
to recurrent subluxation or lateral instability so as to 
allow for the assignment of a 20 percent rating under 
Diagnostic Code 5257 as the veteran does not show more than 
periodic instability with activities.

When considering her complaints of pain and loss of endurance 
in conjunction with the range of motion studies, the Board 
finds that the veteran has flexion limited to 100 degrees as 
that is when her complaints of pain begin.  One-hundred 
degrees is well above the limitation required for assignment 
of even a 10 percent rating under Diagnostic Code 5260.  
Thus, the assignment of the 10 percent rating under 
Diagnostic Code 5003 is the most appropriate for the limited 
motion due to arthritic pain.  A 20 percent rating cannot be 
assigned under Diagnostic Code 5003 as there is no evidence 
of incapacitating symptom episodes.  Therefore, when 
considering the evidence as a whole, the Board finds that the 
veteran is appropriately evaluated with two 10 percent 
ratings for her left knee disabilities.  As such, her request 
for an increase is denied.


ORDER

Service connection for severe dysplasia of the cervix, 
claimed as cancer of the uterus, is denied.

A rating higher than 10 percent for post-operative internal 
derangement of the left knee is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


